         Case 1:17-cr-00638-JMF Document 135 Filed 04/25/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     April 25, 2019

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

   Re:      United States v. Margulies, S2 17 Cr. 638 (JMF)

Dear Judge Furman:

       The Government writes, on behalf of the parties, to respectfully submit the following joint
proposed schedule for disclosures and motions in advance of the July 16, 2019:

   •     June 10, 2019: Government expert disclosures and 404(b)

   •     June 17, 2019: Defense expert disclosures

   •     June 24, 2019: Government exhibit list and exhibits

   •     June 24, 2019: Final pretrial submissions (requests to charge, proposed voir dire, verdict
         sheet)

   •     June 24, 2019: Motions in limine; responses due July 1, 2019; replies, if any, due July 8,
         2019

   •     July 1, 2019: Government witness list and materials pursuant to 18 U.S.C. § 3500

   •     July 8, 2019: Defense witness list, exhibits, and Rule 26.2 materials
                                                                Respectfully submitted,

                                                                GEOFFREY S. BERMAN
                                                                United States Attorney
                                                                Southern District of New York

                                                          By:     /s/ Negar Tekeei
                                                                Christine I. Magdo / Negar Tekeei
                                                                Assistant United States Attorneys
                                                                Southern District of New York
                                                                (212) 637-2297 / 2482
cc: Brent Horst, Esq. (via ECF)
    Counsel for Joel Margulies
